Order entered September 25, 2019




                                            In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                      No. 05-18-00877-CR

                              MICHAEL GLEN GARZA, Appellant

                                              V.

                                THE STATE OF TEXAS, Appellee

                        On Appeal from the 354th Judicial District Court
                                     Hunt County, Texas
                                Trial Court Cause No. 31429

                                           ORDER
        Before the Court is appellant’s September 23, 2019 fourth motion to extend time to file

his brief. We GRANT the motion and ORDER the appellant’s brief, received that same day,

filed as of the date of this order.


                                                     /s/   LANA MYERS
                                                           JUSTICE